Citation Nr: 1432747	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-05 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to perfect an appeal of a September 2006 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1940 to October 1945.  The appellant is the Veteran's surviving son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO determined that the Veteran had failed to file a timely substantive appeal with respect to a September 2006 rating decision that granted entitlement to special monthly pension based on the need for aid and attendance, and assigned an effective date of April 6, 2006.

The Veteran passed away in January 2011, and the appellant submitted a timely March 2011 request for substitution in the present appeal, a request which the RO recognized and effectively granted through correspondence in November 2013 and February 2014.  As it makes no difference in the outcome of this appeal, the Board notes, but makes no further comment on, the fact that the appellant, though the Veteran's son (the legitimacy of whom is not questioned) is not a "child" of the Veteran under applicable law, see 38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013) (providing that the term "child" means a person who is unmarried and, in pertinent part, under the age of 18), and thus may not (unless he bore the expenses of last sickness and burial, which, per his March 2011 application for accrued benefits, he did not), be entitled to be substituted as an appellant in this matter.  See 38 U.S.C.A. § 5121A (West Supp. 2013) (limiting the right of substitution to those who may be eligible to receive accrued benefits under 38 U.S.C.A. § 5121).  

The Board recognizes that the appellant submitted an accrued benefits claim in March 2011, with respect to the appeal of entitlement to an earlier effective date for the grant of special monthly pension based on the need for aid and attendance.  While in most circumstances, the Board would refer such a claim back to the RO for further development, such is not necessary here.  The Board in this decision denies the appellant's claim concerning the timeliness of the substantive appeal (which was in reference to the effective date appeal), thus rendering moot the accrued benefits claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was notified of the September 2006 rating decision that granted entitlement to special monthly pension based on the need for aid and attendance on October 24, 2006, and thereafter filed a notice of disagreement on October 19, 2007.

2.  The RO issued a statement of the case (SOC) on January 11, 2008.

3.  The next correspondence that could be construed as a substantive appeal is a written brief submitted by The American Legion in July 2008.  The Veteran subsequently submitted a VA Form 9 substantive appeal in September 2008.

4.  The RO has not, at any time, construed the substantive appeal as timely, and has not otherwise waived the requirement that the appeal be timely filed. 


CONCLUSION OF LAW

The July 2008 appeal as to the September 2006 rating decision is not timely.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 3.160, 19.30, 19.32, 19.34, 20.200, 20.202, 20.302 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The issue of the timeliness of a substantive appeal is solely one of statutory and regulatory interpretation.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Timeliness of the Appeal

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.30, 20.302(b).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  The RO is authorized to close an appeal for the failure to submit a timely response to the SOC.  38 C.F.R. § 19.32.  The determination by the RO that a substantive appeal was not timely filed is an appealable decision.  38 C.F.R. § 19.34.  

In the present matter, the Veteran's claim for special monthly pension based on the need for aid and attendance was granted in September 2006.  He was notified of that decision in October 2006, and filed a timely notice of disagreement with the effective date assigned in October 2007.  The RO issued an appropriate SOC in January 2008.  

From the issuance of that document, the Veteran had 60 days to perfect his appeal, since the SOC was issued more than one year following the date of the mailing of the September 2006 rating decision.  38 C.F.R. § 20.302(b).  The RO did not receive any further notification of an appeal within the 60 days following the SOC.  The American Legion submitted a July 29, 2008 written brief concerning the issue of "[e]ntitlement to an effective date earlier than April 6, 2006 for the grant of Special Monthly Pension based on the need for aid and attendance," asserting that a timely substantive appeal was of record, but providing no basis for that assertion.  The Veteran then submitted a VA Form 9 in September 2008.  [The Board notes that while The American Legion was appointed as the Veteran's representative in April 1987, the RO had received a new VA Form 21-22a appointing the Veteran's son (the current appellant) as his authorized representative, meaning that at the time of the January 2008 SOC, as well as the July 2008 written brief, The American Legion was not the proper representative.  Since that time, The American Legion has been appointed to represent the appellant.  Regardless of whether The American Legion was representing the Veteran as of July 2008, the Board notes that construing the July 2008 written brief as the substantive appeal does not prejudice the Veteran in any fashion, as the brief was submitted prior to his actual Form 9 substantive appeal.]  

The RO notified the Veteran in September 2008 that his appeal was untimely, and he subsequently perfected this appeal concerning the issue of timeliness.  As discussed in the introduction, the appellant was substituted for the Veteran following the Veteran's January 2011 death.

The Board finds that the appellant has not presented argument or evidence that changes the basic facts outlined above, or establishes a legal exception to the time limits in which to timely perfect an appeal.  The RO mailed notice of the SOC to the Veteran directly on January 11, 2008, but he failed to submit any document that could be construed as a substantive appeal until July 29, 2008, well after the 60-day window for filing the substantive appeal had expired.  He did not submit a timely request for an extension of time to file the appeal.  The SOC was clear that the Veteran was appropriately informed by the notice letter that he had to file his appeal in a timely manner, and yet he failed to do so.  The substantive appeal is therefore considered untimely.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board acknowledges that a timely substantive appeal is not a jurisdictional requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the statutory timeline for the submission of a substantive appeal is not jurisdictional and allowing VA to waive timeliness requirement in some circumstances).  In this case, however, the RO did not at any point accept the July 2008 substantive appeal as timely, and there is no suggestion that VA waived the requirement for a timely substantive appeal; rather, the RO closed the appeal for the failure to file a substantive appeal.  See id. at 46 (citations omitted).  As such, the question before the Board is whether the Veteran submitted a timely substantive appeal, and the evidence clearly demonstrates that he did not. 


ORDER

The appeal concerning the timeliness of the substantive appeal of the September 2006 rating decision is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


